DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 17.
Amended: 1.
Cancelled: 15.
Pending: 1-14 and 16-20. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 6-8, filed 06/18/2021, with respect to claim(s) 1-14 and 16 have been fully considered and are persuasive.  The rejection of claim(s) 1-14 and 16 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is SHIN and TRAN.
SHIN discloses a flash memory device includes a first memory cell, a second memory cell, a row decoder, and a bias generator. The first memory cell is a selected memory cell, and the second memory cell is an unselected memory cell connected with a bit line that is connected to the first memory cell. The row decoder controls a word line voltage to be applied to the first memory cell and controls an unselected source line voltage to be applied to the second memory cell. The bias generator generates the word line voltage based on a threshold voltage of a word line transistor changing with an ambient temperature and generates the unselected source line voltage based on a voltage level of the selected bit line.
TRAN discloses memory device includes an array of memory cells arranged in rows and columns with a portion of the rows of the memory cells being divided into segments. A global bias circuit generates a plurality of first bias currents. Each of a plurality of local bias networks includes a local bias circuit that generates a plurality of second bias currents in response to a corresponding one of the plurality of first bias currents, and includes a plurality of segment bias circuits that each generates a third bias current. Each segment bias circuit is adjacent to a corresponding segment of the memory cells. Each segment bias circuit provides a ground feedback signal to the local bias circuit, which adjusts the 
 
Re: Independent Claim 1 (and dependent claim(s) 2-14 and 16), there is no teaching or suggestion in the prior art of record to provide:
 a plurality of memory cells organized in an array having two or more rows of memory cells arranged horizontally and two or more columns of memory cells arranged vertically, wherein the plurality of memory cells includes a supercell structure having shared sources and erase gates and has an operating temperature range;
 
Re: Claim 17-20, these claims have been allowed previously. See office action dated 03/18/2021.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov